Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Zach Wiersma on 03/25/2021.
The application has been amended as follows: 

	In claim 1, line 9, delete “polyvinylamines”
In claim 3, amend “polylactopolyol” to --polylactonepolyol--
	In claim 8, line 3, delete “from”
	In claim 21, line 3, delete the second “at least”
	
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record to Traeubel teaches a microcapsule comprising a capsule core and a polymeric shell wherein the polymeric shell comprises in polymerized form an NCO-terminated prepolymer prepared from a polylactone polyol and a diisocyanate component that is reacted with diethylene triamine.  The difference between Traeubel and the claimed invention is component B1) selected from polyaminosaccharides, polyaminoamines, 
The Shocker references (currently cited) teach microcapsules dispersions comprising a shell wherein the shell comprises in polymerized form an NCO-terminated prepolymer prepared from toluene diisocyanate and polyether polyol and polyvinylamine and ethylenediamine (See Examples).  The references fail to teach or suggest a polyester polyol and the use of component B1).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450.  The examiner can normally be reached on M - F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL L LEONARD/Primary Examiner, Art Unit 1763